Filed 8/24/22 Hennard v. Asian Pacific Health Care Venture CA2/6
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


MAX HENNARD,                                                  2d Civil No. B312604
                                                          (Super. Ct. No. 20CV00470)
     Plaintiff and Appellant,                               (Santa Barbara County)

v.

ASIAN PACIFIC HEALTH
CARE VENTURE, INC.,

     Defendant and Respondent.


      Max Hennard appeals from the judgment of dismissal
entered after the trial court sustained a demurrer to his third
amended complaint without granting leave to amend. Hennard
contends the court erred when it determined that his causes of
action against Asian Pacific Health Care Venture, Inc. (APHCV),
are barred by the statute of limitations. We affirm.
           FACTUAL AND PROCEDURAL HISTORY
      In March 2017, Hennard and Dana Cook were parties to a
family law proceeding. During a hearing held that month,
Hennard said that he had recently become “aware of a screen
shot [sic] that had been printed out of his [APHCV] medical
record[s].” At a hearing the following month, Hennard said that
he had received a letter from APHCV describing its investigation
into the access of his medical records. The letter also stated that
Cook had visited an APHCV employee a few months earlier and
used her computer. At that same hearing Cook revealed
information about Hennard’s medical history over his objection.
       Hennard sued APHCV in January 2020, alleging that it
permitted Cook to access his medical records without
authorization. He amended his complaint several times over the
following months. The trial court sustained APHCV’s demurrer
to Hennard’s second amended complaint, finding that the causes
of action therein were barred by the one-year statute of
limitations set forth in Code of Civil Procedure1 section 340.5.
The court granted Hennard leave to amend, inviting him to allege
facts addressing the statute-of-limitations issue.
       Hennard filed a third amended complaint a few weeks
later. In it, Hennard alleged that he did not learn that it was
Cook who had taken the screenshot of his medical records until
APHCV gave him a copy of its final investigative report in
December 2019.
       APHCV again demurred. The trial court concluded that
Hennard knew of the facts underlying the causes of action in his
complaint no later than April 2017 and was thus required to file
his complaint by April 2018. Because he did not sue APHCV
until January 2020, his causes of action were barred by the
statute of limitations. The court accordingly sustained APHCV’s
demurrer, this time without granting leave to amend.


      1 Statutory   references are to the Code of Civil Procedure.


                                   2
                               DISCUSSION
        Hennard contends section 340.5’s one-year statute of
limitations does not bar his causes of action against APHCV
because he discovered the factual basis for those actions in
December 2019—rather than in April 2017, as the trial court
found—and filed his complaint one month later. We disagree.
        “Generally speaking, a cause of action accrues at ‘the time
when the cause of action is complete with all of its elements.’”
(Fox v. Ethicon Endo-Surgery, Inc. (2005) 35 Cal.4th 797, 806
(Fox).) “An important exception to the general rule of accrual is
the ‘discovery rule,’ which postpones accrual of a cause of action
until the plaintiff discovers, or has reason to discover, the cause
of action.” (Id. at p. 807.) “A plaintiff has reason to discover a
cause of action when [they] ‘[have] reason at least to suspect a
factual basis for its . . . ‘generic’ elements of wrongdoing,
causation, and harm.” (Ibid.) The plaintiff’s “‘failure to discover
. . . the identity of the defendant does not postpone the accrual of
a cause of action.’” (Ibid.)
        We review for substantial evidence the trial court’s finding
that Hennard either discovered or had reason to discover the
factual basis for his causes of action against APHCV in April
2017. (People v. Zamora (1976) 18 Cal.3d 538, 565.) When
undertaking this review, we ensure that the evidence supporting
the court’s finding is reasonable, credible, and of solid value, but
do not reweigh evidence, resolve conflicts therein, or reappraise
witness credibility. (ASP Properties Group, L.P. v. Fard, Inc.
(2005) 133 Cal.App.4th 1257, 1266.) Instead, we view the
evidence “‘in the light most favorable to [APHCV], giving it the
benefit of every reasonable inference, and resolving conflicts in
support of the [trial court’s] findings.’” (Ibid.) “‘The ultimate test




                                  3
is whether it is reasonable for a trier of fact to make the [finding]
in question in light of the whole record.’” (Ibid.)
       Substantial evidence supports the trial court’s finding that
in April 2017 Hennard either discovered or had reason to
discover a factual basis for his causes of action against APHCV.
It is uncontested that in March 2017 Hennard learned that
someone had accessed his medical records. It is uncontested that
in April 2017 Hennard learned that APHCV’s investigation
revealed that Cook had used an APHCV employee’s computer.
And it is uncontested that in April 2017 Cook revealed
information from Hennard’s medical history.
       Considered together, this information would give a
reasonable person reason to suspect that someone had accessed
Hennard’s medical records without authorization. At the very
least, Hennard’s knowledge of these facts required him to
“conduct a reasonable investigation” into whether there had been
such access. (Fox, supra, 35 Cal.4th at p. 808.) That Hennard
did not learn that it was likely Cook who accessed the records
until December 2019 is not relevant to the accrual of the statute
of limitations. (Id. at p. 807.)
       Hennard also argues, without analysis, that the three-year
statute of limitations set forth in section 338, subdivision (a),
applies here. We need not consider such a conclusory argument.
(City of Santa Maria v. Adam (2012) 211 Cal.App.4th 266, 287.)
We would reject it in any event: Noneconomic claims based on a
healthcare provider’s negligent acts or omissions, like Hennard’s,
fall under the definition of “professional negligence” set forth in
section 340.5, subdivision (2), and are thus subject to that
section’s limitations periods.




                                  4
                          DISPOSITION
     The judgment is affirmed. Asian Pacific Health Care
Venture, Inc., shall recover its costs on appeal.
     NOT TO BE PUBLISHED.




                                    BALTODANO, J.


We concur:



             GILBERT, P. J.




             PERREN, J.




      
        Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.



                                5
                     Donna D. Geck, Judge

            Superior Court County of Santa Barbara

                ______________________________


     Max Hennard, in pro. per., for Plaintiff and Appellant.
     Law + Brandmeyer, Kent T. Brandmeyer and Jacob S.
Rosenberg for Defendant and Respondent.